Simmons, C. J.
11. On1 the-trial of one accused, of murder a charge that “ In a case of homicide, whenever the State submits to you evidence of the killing and that it was done by the defendant in the manner charged in the incfictmeiit,'that is by’ a pistol, then the presumption of innocence no longer rests with him in the case-,- a,nd the burden of proof is shifted to the defendant to establish his defense, to show to the jury that the killing was . . justifiable homicide and not murder or any other grade of homicide,” while not accurate, will not cause a reversal of the judgment when it appears that there was nothing in the evidence of the State which would mitigate the killing or reduce the crime from murder to manslaughter.
2. There was enough in the statement of the accused to authorize a oharge . , upon the subject of.voluntary, manslaughter.
3. The requests to charge -were fully covered by the general charge, and the charges complained of in the motion for new trial were not erroneous for any of the reasons assigned.
4. Even if the portions of the argument for the State of which complaint was made were not within the legitimate scope of such argument, i,t does not appear that any ruling of the trial judge was invoked thereon.
5. The verdict was authorized by the evidence and the statement of the accused, and was as favorable to the accused as he had any right to expect.

Judgment affirmed.


All the Justices concur, except Evans, J., who did not preside.